Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(i)	Claims 1-12 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 10,194,118. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis below:
Instant app: 17/468,648
U.S. Patent 10,194,118
1. A local device for video communication comprising: processing circuitry including a processor and a storage device containing instructions that, when executed by the processor, implement: a receiver that receives a gesture, a framing command and video signals from a plurality of local mobile devices associated with a plurality of participants in a video conference, a generator, operatively connected to said receiver, that changes a mode of generation of an output video communication stream dependent on a recognition of a speaker, among the plurality of participants, based on the framing command and the gesture, and generates the output video communication stream based on the video signals received from a video camera of the local device and a plurality of mobile device video cameras associated with the plurality of local mobile devices to create a single video communication stream, and a transmitter that transmits the output video communication stream to a local processing device, wherein the apparatus is configured to receive from the local processing device an output signal representing video images displayable by a display of the local processing device.
1. Apparatus for video communication comprising: processing circuitry configured for connection to a local processing device that executes video conferencing software and for wireless connection to a plurality of mobile devices, each comprising a display and a video camera, the processing circuitry including a processor and a storage device containing instructions that, when executed by the processor, implement: a receiver that receives a plurality of video signals related to a plurality of participants in a video conference generated by the video cameras of the plurality of local mobile devices, a generator, operatively connected to said receiver, that generates an output video communication stream based on said plurality of video signals received from the plurality of local mobile devices, a transmitter that transmits the output video communication stream to said local processing device executing the video conferencing software, wherein the apparatus is configured to receive from the local processing device an output signal representing video images displayable by a display of the local processing device when executing the video conferencing software, and a sharing device that shares with the plurality of local mobile devices the output signal representing the video images displayable by the display of the local processing device, wherein the apparatus supports simultaneous use of the video cameras of the plurality of local mobile devices and does not execute video conferencing software, and wherein the apparatus is further configured to receive from the local processing device a video signal generated by a video camera associated to the local processing device, the generator being configured to generate said output video communication stream also based on the video signal received from the local processing device.


Therefore, it would have been obvious to the ordinary artisan before the effective filing date to broaden the claim to enjoy greater coverage and protection.


(ii)	Claims 1-12 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent 11,115,626. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis below:
Instant app: 17/468,648
U.S. Patent 11,115,626
1. A local device for video communication comprising: processing circuitry including a processor and a storage device containing instructions that, when executed by the processor, implement: a receiver that receives a gesture, a framing command and video signals from a plurality of local mobile devices associated with a plurality of participants in a video conference, a generator, operatively connected to said receiver, that changes a mode of generation of an output video communication stream dependent on a recognition of a speaker, among the plurality of participants, based on the framing command and the gesture, and generates the output video communication stream based on the video signals received from a video camera of the local device and a plurality of mobile device video cameras associated with the plurality of local mobile devices to create a single video communication stream, and a transmitter that transmits the output video communication stream to a local processing device, wherein the apparatus is configured to receive from the local processing device an output signal representing video images displayable by a display of the local processing device.
1. A local device for video communication comprising: processing circuitry including a processor and a storage device containing instructions that, when executed by the processor, implement: a receiver that receives a gesture, a framing command and video signals from a plurality of local mobile devices associated with a plurality of participants in a video conference, a generator, operatively connected to said receiver, that changes a mode of generation of an output video communication stream dependent on a recognition of a speaker, among the plurality of participants, based on the framing command and the gesture, combines the video signals received from the plurality of local mobile devices into a single video communication stream representing a patchwork of moving images captured by the plurality of local mobile devices, and generates the output video communication stream based on the video signals received from a video camera of the local device and a plurality of mobile device video cameras associated with the plurality of local mobile devices to create the single video communication stream, a transmitter that wirelessly transmits the output video communication stream to a local processing device executing video conferencing software, wherein the apparatus is configured to receive from the local processing device an output signal representing video images displayable by a display of the local processing device when executing the video conferencing software, and a sharing device that shares with a screen the output signal representing the video images displayable by the display of the local processing device.


Therefore, it would have been obvious to the ordinary artisan before the effective filing date to broaden the claim to enjoy greater coverage and protection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi (US 2017/0048286) in view of King et al (US Pub 2010/0225736) or Yang et al (US 2003/0020803).

Claim 1,  Ichihashi teaches a local device for video communication comprising: 
processing circuitry including a processor and a storage device containing instructions that, when executed by the processor, (Ichi: Fig. 2 or 4), implement: 
a receiver that receives a gesture (gesture operation, figs. 9A-9D) , a framing command (video and audio inputs from the participant, [0132, 0137, 0142]) and  video signals from a plurality of local devices associated with a plurality of participants in a video conference, (video and audio…bidirectional call … by the live participant communication unit, [0008]),
 
a generator (Fig. 4, 103a), operatively connected to said receiver (Fig. 4, 102b), that changes a mode of generation of an output video communication stream (the encoding method can be switched in accordance with the environment of the live participant terminal 1 and the viewer terminal 3, [0069] where it changes a mode of generation from a viewing/listening user to the full live participant of a video session, [0133]) dependent on a recognition of a speaker, among the plurality of participants, (the faces of the live participants imaged by the cameras of the terminals, [0089]) based on the framing command (video and audio inputs from the participant, [0132, 0137, 0142]) and the gesture (gesture operation, figs. 9A-9D), 

generates the output video communication stream based on the video signals received from a video camera of the local device and a plurality of mobile device video cameras associated with the plurality of local mobile devices to create a single video communication stream (= X1. Please see below for additional references)  
a transmitter that transmits the output video communication stream to a local processing device, (Ichi: The browser function is implemented by application software for viewing/listening, [0043]),
wherein the apparatus is configured to receive from the local processing device an output signal representing video images displayable by a display of the local processing device. (Ichi: "content data" includes audio data and text data of conversation exchanged through a plurality of live participant terminals 1, and picture data of still images and videos taken by the camera of each live participant terminal 1, [0044]), share content data …among the distributed terminals, [0045]; displaying presentation and videos in a screen…with persons located in remote places, [0056]).
X1: Ichi teaches “generates the output video communication stream” but “based on the video signals received from a video camera of the local device and a plurality of mobile device video cameras associated with the plurality of local mobile devices to create a single video communication stream”,
(i)	King teaches, “endpoint 103 may capture a local image of the local participants and provide a video stream (e.g., to another endpoint 103). In some embodiments, endpoint 103 may create composite video image 407 (e.g., see FIGS. 4a-d) of two or more of the received video streams and provide composite video image 407 to each of endpoints 103”, [0051]. 
(ii)	Yang teaches a video conferencing equipment which continuously receives a video signal from each of two or more participants, combines the video signals into a single collective signal, and retransmits to each of the participants the collective signal so that each participant can view simultaneously himself or herself on a video screen along with the other participants, [0002].
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of King or Yang into the teaching of Ichihashi for the purpose of providing the local users at each of the local conference endpoint an ability to customize their continuous presence layout by properly resizing the images in a scaled composite video image. 

Claim 3. The local device according to claim 1, wherein the local device comprises a body, and wherein said video camera is associated with the body of the apparatus. (See claim 1 or Ichi: Fig. 1, 115: The live participant communication unit 102 is a module for performing a bidirectional call by transmitting and receiving video and audio data acquired with a camera 115 and a microphone 114, [0075])
Claim 4. The local device according to claim 1, wherein the local device combines the video signals received from the plurality of local mobile devices into a single video communication stream. (See claim 1).

Claim 6. The local device according to claim 1, wherein the local device comprises a local processing device executing video conferencing software. (Ichi: a program written in an appropriate language on computers 71 to 74, [0152] and Fig. 12).
Claim 7. The local device according to claim 1, wherein the local device comprises a sharing device that shares with a screen the output signal representing the video images. (Ichi: content is shared and display in the screen during a live broadcast, a talk can be performed while reviewing content related to the topics of the live broadcast as a reference, [0211]).
Claim 8. The local device according to claim 7, wherein the video images are displayable by the display of the local processing device. (See claim 1).
Claim 9. System for video communication comprising: a plurality of mobile devices associated with a plurality of participants in the video conference; an apparatus for video communication; a local processing device for communicating with a remote location; a screen; and a video camera associated with the local processing device, wherein the video camera is configured to capture an image of a plurality of participants in a video conference, wherein the apparatus for video communication comprises processing circuitry including a processor and a storage device containing instructions that, when executed by the processor, implement: a receiver that receives a gesture, a framing command and video signals from the plurality of mobile devices, a generator, operatively connected to said receiver, that changes a mode of generation of an output video communication stream dependent on a recognition of a speaker, among the plurality of participants, based on the framing command and the gesture, and generates the output video communication stream based on the video signals received from the video camera of the local processing device and a plurality of mobile device video cameras associated with the plurality of mobile devices to create a single video communication stream, and a transmitter that transmits the output video communication stream to the local processing device, wherein the apparatus is configured to receive from the local processing device an output signal representing video images displayable by a display of the local processing device. (See claim 1).
Claim 10. The system according to claim 9, wherein the local processing device combines the video signals received from the plurality of local mobile devices into a single video communication stream. (See claim 9).
Claim 12. The system according to claim 9, wherein the local processing device is one of a personal computer, a notebook, a laptop, a mobile phone and a tablet. (See Ichi’s Fig. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi in view of King or Yang and further in view of Barch et al (US 2014/0164629).
Claim 2, Ichihashi does not teach “the local device is configured for connection to the screen via an HDMI cable.
Barth discusses the connection is a (HDMI) cable in par. [0036].
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Barth into the teaching of Ichihashi for the purpose of utilizing the highest quality type of cable to gain greater definition when viewing the content of the conference on the screen. This is to enhance the communication experience.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi in view of King or Yang and further in view of Douani et al (US 2010/0131862).
Claims 5 and 11, Ichi does not teach “wherein the single video stream represents a patchwork of moving images captured by the plurality of local mobile devices”.
Douani teaches, “this enhanced richness is made possible by creating complex multimedia objects by dynamic and intuitive encapsulation of multimedia objects in other multimedia objects: photos in novel frames, video or music clips in videogame players with an interactive interface, the whole composed into an audiovisual patchwork, [0044]”. Here examiner maps video/music clips to moving images.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Douani into the teaching of Ichihashi for the purpose of enriching  personal and sophisticated manner interactive multimedia websites created by people seeking to make available and to share their content. 



				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651